[Cite as Jay-Seicean v. Seicean, 2018-Ohio-891.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

BETH A. JAY-SEICEAN                                      C.A. No.   17CA011115

        Appellant

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
DEAN SEICEAN, et al.                                     COURT OF COMMON PLEAS
                                                         COUNTY OF LORAIN, OHIO
        Appellees                                        CASE No.   15DR080429

                                 DECISION AND JOURNAL ENTRY

Dated: March 12, 2018



        TEODOSIO, Judge.

        {¶1}     Beth A. Jay-Seicean appeals the order of the Lorain County Court of Common

Pleas Domestic Relations Division granting Dan N. Seicean’s motion for leave to file an

amended answer that added new parties and claims and removed Attorney Richard Ramsey as

counsel of record for Ms. Jay-Seicean. We reverse and remand.

                                                   II.

        {¶2}     Ms. Seicean filed a complaint for divorce in September 2015, with the trial court

issuing a mutual restraining order prohibiting the parties from concealing, selling, transferring,

encumbering, or otherwise disposing of the assets of the parties without prior court order.

During the litigation, Ms. Jay-Seicean disclosed she had sold her engagement and wedding ring

in September 2016. Mr. Seicean filed a motion to show cause, alleging a violation of the mutual

restraining order. At a show cause hearing in January 2017, Ms. Seicean testified that prior to

selling the rings, she had a conversation with her attorney during which she told him that she
                                                 2


would send him a check for services after she had sold the rings. The testimony further revealed

that Ms. Jay-Seicean sold the rings to Sam’s Loan & Emporium, Inc. (“Sam’s Emporium”) for

$3,500.00 and that Attorney Ramsey subsequently accepted a payment of $3,000.00 from Ms.

Jay-Seicean. A magistrate’s decision was issued concluding that Ms. Jay-Seicean had violated

the mutual restraining order by selling the rings and finding her in contempt of court.

       {¶3}    On February 1, 2017, Mr. Seicean filed a motion for leave to file an amended

answer and add claims against Ms. Jay-Seicean, Attorney Ramsey and Sam’s Emporium for

fraudulent conveyance, civil conspiracy, and unjust enrichment. Trial had been scheduled for

February 2, 2017, however prior to going forward that morning, the trial court asked for oral

argument on the motion for leave that had been filed the previous day. After the parties made

their arguments, the trial court took the matter under advisement and continued the trial on the

divorce complaint. On March 3, 2017, the trial court entered an order granting Mr. Seicean’s

motion for leave, adding Attorney Ramsey as a party, and dismissing Attorney Ramsey as Ms.

Jay-Seicean’s counsel of record.

       {¶4}    Ms. Jay-Seicean now appeals, raising four assignments of error, which have been

reordered for the purposes of our review.

                                                II.

                                ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT GRANTED
       DEFENDANT DAN SEICEAN’S MOTION TO AMEND [HIS] ANSWER AND
       ADD PARTIES[,] COUNTERCLAIMS[,] AND CROSS[-]CLAIMS ON THE
       DAY OF A TRIAL.

       {¶5}    In her first assignment of error, Ms. Jay-Seicean argues the trial court abused its

discretion in granting Mr. Seicean’s motion for leave to file an amended answer that added
                                                 3


parties and asserted new claims. Because this Court lacks jurisdiction, we cannot address the

merits of its argument.

       {¶6}    This Court has jurisdiction to hear appeals only from final orders or judgments.

Article IV, Section 3(B)(2), Ohio Constitution; R.C. 2501.02.          In the absence of a final,

appealable order, this Court must dismiss the appeal for lack of subject matter jurisdiction. Lava

Landscaping, Inc. v. Rayco Mfg., Inc., 9th Dist. Medina No. 2930-M, 2000 Ohio App. LEXIS

176, *1 (Jan. 26, 2000).

       {¶7}    R.C. 2505.02(B) provides that an order is a final order that may be reviewed,

affirmed, modified, or reversed, with or without retrial, when it is one of the following:

       (1) An order that affects a substantial right in an action that in effect determines
           the action and prevents a judgment;

       (2) An order that affects a substantial right made in a special proceeding or upon
           a summary application in an action after judgment;

       (3) An order that vacates or sets aside a judgment or grants a new trial;

       (4) An order that grants or denies a provisional remedy and to which both of the
           following apply:

               (a) The order in effect determines the action with respect to
                   the provisional remedy and prevents a judgment in the
                   action in favor of the appealing party with respect to the
                   provisional remedy.

               (b) The appealing party would not be afforded a meaningful or
                   effective remedy by an appeal following final judgment as
                   to all proceedings, issues, claims, and parties in the action.

       (5) An order that determines that an action may or may not be maintained as a
           class action;

       (6) An order determining the constitutionality of any changes to the Revised
           Code made by Am. Sub. S.B. 281 of the 124th general assembly * * *;

       (7) An order in an appropriation proceeding that may be appealed pursuant to
           division (B)(3) of section 163.09 of the Revised Code.
                                                  4



       {¶8}    The trial court’s order granting Mr. Seicean’s motion for leave to file an amended

answer that added parties and asserted new claims was interlocutory in nature and was not a

final, appealable order under any of the provisions of R.C. 2502.02(B). This Court therefore

lacks jurisdiction to consider the first assignment of error.

       {¶9}    Ms. Jay-Seicean’s first assignment of error is dismissed for lack of jurisdiction.

                               ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN [IT]
       DISQUALIFIED ATTORNEY RICHARD RAMSEY BASED ON THE
       WITNESS-ADVOCATE RULE AND FAILED TO HOLD AN EVIDENTIARY
       HEARING TO DETERMINE THE LIKELIHOOD AND NECESSITY OF
       ATTORNEY RICHARD RAMSEY’S TESTIMONY.

       {¶10} In her third assignment of error, Ms. Jay-Seicean argues the trial court abused its

discretion when it dismissed Attorney Ramsey based upon the advocate-witness rule and failed

to hold an evidentiary hearing. We agree.

       {¶11} A trial court order disqualifying an attorney from continuing representation as

civil trial counsel is a final, appealable order pursuant to R.C. 2505.02. Kala v. Aluminum

Smelting & Refining Co., 81 Ohio St. 3d 1, 3 (1998).             This Court reviews a trial court’s

disqualification of counsel for an abuse of discretion.          Avon Lake Mun. Util. Dept. v.

Pfizenmayer, 9th Dist. Lorain No. 07CA009174, 2008-Ohio-344, ¶ 13. An abuse of discretion

means more than an error of law or judgment; it implies that the trial court’s attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219

(1983). When applying the abuse of discretion standard, a reviewing court is precluded from

simply substituting its own judgment for that of the trial court. Pons v. Ohio State Med. Bd., 66
Ohio St. 3d 619, 621 (1993).
                                                 5


       {¶12} If a lawyer may have to serve as both advocate and witness, a trial court may sua

sponte raise the issue of disqualification under the ethical rules governing lawyers. Puritas

Metal Prod. Inc. v. Cole, 9th Dist. Lorain Nos. 07CA009255, 07CA009257, & 07CA009259,

2008-Ohio-4653, ¶ 25. However, disqualification of a party’s attorney is a “‘drastic measure

[that] courts should hesitate to impose except when absolutely necessary’” because it deprives a

party of the attorney of their choosing. Id. at ¶ 28, quoting Kala v. Aluminum Smelting &

Refining Co., 81 Ohio St. 3d 1, 6 (1998). “The trial court should disqualify counsel ‘if, and only

if, the [c]ourt is satisfied that real harm is likely to result from failing to [disqualify].’” Id.,

quoting Barberton Rescue Mission v. Hawthorn, 9th Dist. Summit No. 21220, 2003-Ohio-1135,

¶ 5.

       {¶13} In the case before us for review, the trial court granted Mr. Seicean’s motion to

amend his answer and add claims, and Attorney Ramsey was consequently made a party to the

action. The trial court then determined that because Attorney Ramsey could not “be a party and

witness in the case as well as plaintiff’s counsel,” the court removed him, sua sponte, as counsel

of record for Ms. Jay-Seicean.

       {¶14} Although the trial court did not specifically refer to the Ohio Rules of

Professional Conduct, the issue of attorney as witness is addressed by Prof.Cond.R. 3.7, which

provides:

       (a) A lawyer shall not act as an advocate at a trial in which the lawyer is likely to
           be a necessary witness unless one or more of the following applies:

               (1) the testimony relates to an uncontested issue;

               (2) the testimony relates to the nature and value of legal services
                   rendered in the case;

               (3) the disqualification of the lawyer would work substantial
                   hardship on the client.
                                                    6



(Emphasis sic.) “The rule is stated as an imperative; that is, counsel is not permitted by the rule

to be both an advocate and a witness unless one of the exceptions applies.” Popa Land Co. v.

Fragnoli, 9th Dist. Medina No. 08CA0062-M, 2009-Ohio-1299, ¶ 14. Official Comment 4 to

the rule states:

           [D]ivision (a)(3) recognizes that a balancing is required between the interests of
           the client and those of the tribunal and the opposing party. Whether the tribunal is
           likely to be misled or the opposing party is likely to suffer prejudice depends on
           the nature of the case, the importance and probable tenor of the lawyer’s
           testimony, and the probability that the lawyer’s testimony will conflict with that
           of other witnesses. Even if there is risk of such prejudice, in determining whether
           the lawyer should be disqualified, due regard must be given to the effect of
           disqualification on the lawyer’s client.

           {¶15} “In order to determine whether a lawyer is likely to be a necessary witness, the

trial court must first determine that the proposed testimony is material and relevant to the issues

being litigated and that the evidence is unobtainable elsewhere.” City of Akron v. Carter, 190
Ohio App. 3d 420, 2010-Ohio-5462, ¶ 20 (9th Dist.), citing Puritas Metal at ¶ 39. “‘Testimony

may be relevant and even highly useful but still not strictly necessary. A finding of necessity

takes into account such factors as the significance of the matters, weight of the testimony and

availability of other evidence * * *.’” Id., quoting Puritas Metal at ¶ 34. “‘A party’s mere

declaration of an intention to call opposing counsel as a witness is an insufficient basis for

disqualification even if that counsel could give relevant testimony.’” Id., quoting Puritas Metal

at ¶ 34.

           {¶16} There is no indication on the record before us that the trial court considered

whether Attorney Ramsey was a necessary witness, whether one of the exceptions under

Prof.Cond.R. 3.7 applied, or if real harm was likely to result from Attorney Ramsey continuing
                                               7


his representation of Ms. Jay-Seicean. We therefore conclude the trial court trial abused its

discretion when it disqualified Attorney Ramsey without making these findings.

       {¶17} Ms. Jay-Seicean’s third assignment of error is sustained.

                              ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT SUA SPONTE
       DISQUALIFIED APPELLANT BETH A. JAY-SEICEAN’S ATTORNEY OF
       RECORD, RICHARD RAMSEY[,] ON THE DAY OF TRIAL BASED ON
       CIV.[]R. 75N [SIC].

                              ASSIGNMENT OF ERROR FOUR

       THE COURT ABUSED ITS DISCRETION WHEN IT MADE ITS DECISION
       [TO DISQUALIFY ATTORNEY RICHARD RAMSEY] BASED ON
       PRIVILEGED TESTIMONY [PROTECTED BY THE] ATTORNEY[-]CLIENT
       PRIVILEGE.

       {¶18} We do not reach the merits of assignments of error two and four because our

resolution of the third assignment of error renders them moot. See App.R. 12(A)(1)(c).

                                              III.

       {¶19} Ms. Jay-Seicean’s first assignment of error is dismissed for lack of jurisdiction.

Her third assignment of error is sustained. The second and fourth assignments of error are

dismissed as moot. The judgment of the Lorain County Court of Common Pleas Domestic

Relations Division is reversed and the cause is remanded for further proceedings consistent with

this decision.

                                                                            Judgment reversed,
                                                                           and cause remanded.




       There were reasonable grounds for this appeal.
                                                 8


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to Appellee.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



SCHAFER, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

CHERYL A. LUKACS, Attorney at Law, for Appellant.

JAMES V. BARILLA, Attorney at Law, for Appellee.

TIMOTHY D. JOHNSON, Attorney at Law, for Appellee.

ALEXANDER R. FOLK, Attorney at Law, for Appellee.